DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-3 have been cancelled; therefor, Claims 1 and 4-20 are currently pending in application 15/014,000.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a multimedia resume creation, management, and distribution system. Each independent claim identifies the uniquely distinct features “a human resource core system comprising: a group of human resource core appliances including processors and memory configured to store and execute a group of human resource core applications to: receive video resume content of multiple candidates directly from multiple candidate server systems, which receive video resume content directly from multiple candidate client systems; receive audio resume content of multiple candidates directly from multiple candidate server systems, which receive audio resume content directly from multiple candidate client systems; receive graphics resume content of multiple candidates directly from multiple candidate server systems, which receive graphics resume content directly from multiple candidate client systems; receive text resume content of multiple candidates directly from multiple candidate server systems, which receive text resume content directly from multiple candidate client systems; receive video resume content directly from multiple human resource server systems, which receive video resume content directly from multiple human resource client systems; receive audio resume content directly from multiple human resource server systems which receive audio resume content directly from multiple human resource client systems; receive graphics resume content directly from multiple human resource server systems, which receive graphics resume content directly from multiple human resource client systems; receive text resume content directly from multiple human resource server systems, which receive text resume content directly from multiple human resource client systems; wherein the group of human resource core appliances comprises a group of relationship core appliances including processors and memory configured to store and execute a group ofAmendment /Reply and Examiner Interview SummaryV Named Inventor: Edward ChavanSerial No.: 15/014,000Filed: February 2, 2016Conf. No.: 8881 relationship core application software components to integrate the video resume content, the audio resume content, the graphics resume content, and the text resume content from at least one of the multiple human resource server systems and a first of the multiple candidates into a multimedia resume of the first candidate; wherein the group of human resource core appliances comprises: a group of distributed video content core appliances including processors and memory configured to store and execute a group of video content core application software components including instructions to record in distributed locations, retrieve in distributed locations and package in distributed locations video information of the multimedia resume of the first candidate; a group of distributed audio content core appliances including processors and memory configured to store and execute a group of audio content core application software components including instructions to record in distributed locations, retrieve in distributed locations and package in distributed locations audio information of the multimedia resume of the first candidate; a group of distributed graphics content core appliances including processors and memory configured to store and execute a group of graphics content core application software components including instructions to record in distributed locations, retrieve in distributed locations and package in distributed locations graphics information of the multimedia resume of the first candidate; and a group of distributed text content core appliances including processors and memory configured to store and execute a group of text content core application software components including instructions to record in distributed locations, retrieve in distributed locations and package in distributed locations text information of the multimedia resume of the first candidate; and distribute the recorded, retrieved and packaged multimedia resume of the first candidate.”  The closest prior art, Kolber et al. (US 2013/0097093 A1) disclose(s) a conventional career profile creation and distribution system/ method.  However, Kolber fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 7, and 10 include specific limitations for facilitating the creation, management, and distribution of multimedia resumes that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 19, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629